Dismissed and Memorandum Opinion filed October 28, 2004








Dismissed and Memorandum Opinion filed October 28,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00385-CV
____________
 
HENRY J. QUANAIM, Appellant
 
V.
 
KAZI JALALI, Appellee
 

 
On
Appeal from the 80th District Court 
Harris
County, Texas
Trial
Court Cause No. 03-36290
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 16, 2004.  Appellant=s brief was due September 6,
2004.  On August 9, 2004, appellant filed
a letter with the court in which he made arguments concerning his case and
referred to over eighty pages of exhibits filed earlier.  The court responded that if the letter were
appellant=s attempt to file a brief in this
court, the letter did not comply with the briefing requirements contained in
the Texas Rules of Appellate Procedure. 
Specifically, the letter is not in the correct format as required by
Rule 9.4 and it does not contain the required contents listed in Rule
38.1.  See Tex. R. App. P. 9.4, 38.1.




By order issued August 19, 2004, the court directed appellant
to file a brief in compliance with the Texas Rules of Appellate Procedure on or
before September 6, 2004.  No brief was
filed.  Therefore, on September 16, 2004,
the court ordered that unless appellant submitted his brief, and a motion
reasonably explaining why the brief was late, to the clerk of this court on or
before October 15, 2004, the court would dismiss the appeal for want of
prosecution.  See Tex. R. App. P. 42.3(b).  To date, no brief or motion for extension of
time has been filed.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 28, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.